Citation Nr: 1404314	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-29 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial increased rating for postoperative changes of the left patella, currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial compensable rating for multiple shell fragment wounds (SFW) of the left knee and thigh, with retained shrapnel fragments.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Gervasio, Joseph P., Counsel

INTRODUCTION

The Veteran is a member of the U.S. Army National Guard and had active service from June 2004 to September 2004 and from July 2006 to August 2007 as well as various periods of inactive service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied service connection for bilateral hearing loss and granted service connection for postoperative changes about the left patella and for multiple shell fragment wound (SFW) scars located on the left knee and thigh, with retained shrapnel fragment.  The Veteran appealed the denial of service connection for bilateral hearing loss and the noncompensable evaluations assigned for the left knee and SFW residuals.  

During the pendency of the appeal, jurisdiction of was transferred to the RO in Lincoln, Nebraska. 

During the pendency of the Veteran's appeal, by June 2009 rating decision, the evaluation of the Veteran's left knee disability was increased to 10 percent, effective the date of the original award of service connection.  The Veteran has not expressed satisfaction with this grant.  Accordingly, the issue of entitlement to an initial increased rating for the service-connected left knee disorder remains in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations). 

The Veteran requested a hearing before a Veterans Law Judge at the RO, which was scheduled for November 2011, but the Veteran failed to appear.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (which stipulates that, if the appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn). 
The appeal was remanded by the Board in April 2012 so that the Veteran could be notified of revised evaluation criteria that became effective in October 2008, that it could be insured that all of the Veteran's service treatment records (STRs) and pertinent post-service treatment records were of record, and so that the Veteran could be afforded VA examinations.  The Veteran did not report for a VA examination that was scheduled.  The case was again remanded in July 2013 so that the Veteran could be afforded another opportunity for VA examinations.  Again, he did not report for the scheduled VA examinations.  Under these circumstances, the Board will decide the issues on the evidence of record.  See 38 C.F.R. § 3.655 (2013).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran has not had a hearing loss disability by VA standards in either ear at any time during the pendency of this claim.  

2.  Throughout the appeal, the Veteran's left knee disability has been manifested by pain and range of motion from 0 degrees extension to 120 degrees flexion; instability has not been clinically demonstrated.  

3.  Throughout the appeal, the residuals of SFWs of the left knee and thigh have been manifested by two well-healed, non-tender scars measuring 6 cm by 4mm and 2 cm by .5 cm, with a 2mm depression; a retained metallic foreign body in the soft tissue of the left thigh, with weakness of the left leg as compared to the right that is productive of moderate impairment of muscle Group XIII.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral hearing loss disability have not been satisfied. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§, 3.303, 3.385 (2013).  

2.  The criteria for an initial rating in excess of 10 percent for postoperative changes of the left patella have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5260 (2013).  

3.  With the resolution of all reasonable doubt, the criteria for an increased initial rating of 10 percent for residuals of SFWs of the left knee and thigh have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.73, Code 5313 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the issue of service connection for bilateral hearing loss, the Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A February 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

Regarding the initial rating issues, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490.  A June 2009 statement of the case (SOC) provided notice on the "downstream" element of initial rating; while several supplemental SOCs (SSOC), the last being in October 2013, readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in March 2008, with September 2008 addendum; and a March 2009 VA orthopedic consultation.  While the Board found that additional examinations were warranted and twice remanded the case for this additional development, the Veteran failed to report for examinations scheduled for April 2012 and August 2013 after having been advised of the consequences of failing to report for these examinations.  See 38 C.F.R. § 3.655; Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  However, the duty to assist in the development and adjudication of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran has not identified any evidence that remains outstanding.  Therefore, VA's duty to assist is met and the Board will address the merits of the claims on the evidence of record.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Bilateral Hearing Loss

The Veteran is claiming service connection for bilateral hearing loss that he asserts is the result of exposure to the acoustic trauma of gunfire and explosions.  It is noted that the Veteran served in combat in the Persian Gulf where he was exposed to such acoustic trauma.  His STRs show that he was involved in two IED explosions and that he was awarded two Purple Heart Medals.  Therefore, acoustic trauma exposure is conceded.  (The Veteran has been awarded service connection for tinnitus on the basis of acoustic trauma exposure.)  

For the purposes of service connection compensation benefits, impaired hearing will be considered to be a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  Hensley at 157, 159.  

The preponderance of the evidence weighs against a current hearing loss disability during the pendency of this claim, which was submitted within one year of his last separation from service in August 2007.  Specifically, the Veteran has been afforded several audiometric examinations by VA.  On March 2008 and April 2009 VA audiometric evaluations,  the Veteran's hearing acuity was reported to be less than 20 dB in all tested frequencies with speech recognition scores of 100%.  VA outpatient treatment records include reports of audiometric testing performed in October 2010 and October 2011.  The pure tone audiometry findings in October 2010 were as follows:

Hertz
500
1000
2000
3000
4000
6000
Right ear
10
10
5
5
20
15
Left ear
10
10
5
5
0
10

In October 2011, the pure tone audiometry findings were as follows:

Hertz
500
1000
2000
3000
4000
6000
Right ear
25
15
5
10
15
5
Left ear
25
25
5
10
10
0

Based upon the results of these tests, it is clear that the Veteran has not demonstrated impaired hearing that is considered to be a disability under VA law under 38 C.F.R. § 3.385.  As discussed above, the Veteran was provided additional opportunities to undergo audiological testing but did not report for the examinations or provide a reason for his failure to appear for the most recent examination that was scheduled in August 2013.  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 vet. App. 223, 225 (1992).  Accordingly, service connection for bilateral hearing loss is not warranted.

Rating Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

In this case, the Board has considered the entire period of initial rating claim from September 2007 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  


Post Operative Changes of the Left Patella

Service connection for post operative changes about the left patella was granted by the RO in the August 2008 rating decision giving rise to this appeal.  While a noncompensable (0 percent) initial disability rating was awarded, the rating was retroactively increased to 10 percent, effective the date of the initial award, under the provisions of Code 5260.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensable (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.
Service treatment records show that the Veteran sustained a shell fragment wound (SFW) of the left knee in June 2007 after an IED blast.  He underwent multiple irrigations, debridements, and closure.  X-ray studies showed a displaced longitudinal two-piece patellar fracture.  The amount of displacement was not acceptable and the Veteran elected to undergo reduction and internal fixation.  The Veteran underwent the procedure without complication.  

An examination was conducted by VA in March 2008.  At that time, the Veteran's knee was stable for varus/valgus and anterior/posterior movement.  McMurray test was negative.  A postoperative scar ran vertically over the left patella, measuring 12 cm in length by 1.5 cm in width.  The scar was depressed 1 to 2 mm, puckered and red.  There was a palpable depression of 4 to 5 mm in the patella.  Range of motion of the left knee was from 0 degrees extension to 120 degrees flexion.  After repetitive exercise range of motion was from 0 degrees extension to 135 degrees flexion.  The Veteran complained of pain in the left knee after repetitive exercise.  There were no additional manifestations of pain during range of motion and no additional limits to range of motion attributed during flare-ups.  

VA outpatient treatment records include a report of orthopedic consultation dated in March 2009.  At that time, he complained of pain in the anterior aspect of the knee that was aggravated by activities such as stair climbing.  On examination, there was minimal, if any, sub patellar crepitus with range of motion.  There was tenderness to palpation, particularly on the lateral patellar margin.  There was tenderness with patellar compression.  The knee was stable to varus and valgus stress.  There was no significant effusion and no erythema.  There was a well healed scar on the anterior aspect of the knee that was not completely mature.  X-ray studies of the knee from the previous year reportedly showed internal fixation of the patella and what appeared to be a very well reduced fracture.  No other significant abnormality was noted.  The impression was of left anterior knee pain, most likely secondary to posttraumatic arthritis related to the patella fracture.  This was considered to be fairly mild.  Physical therapy was recommended.   On February 11, 2011, it was noted that the Veteran was able to work on an oil rig, but had difficulties working because of pain in left knee.  He also complained of stiffness while riding in a car.  He also stated that the knee gave out occasionally, bothered him climbing stairs and ladders, and affected his ability to lift.  Examination showed a healed anterior knee incision from an open reduction of the left patella, X-ray studies showing two screws in the patella.  

The Veteran sustained a patella fracture of the left knee that was treated with debridement, irrigation and surgical intervention for internal fixation of the patella.  His knee disability has been rated on the basis of limitation of motion of the knee itself.  The only examination of record that documents that limitation of motion was in the March 2008 VA examination showing limitation of flexion to 120 degrees - which is noncompensable.  Based on the Veteran's complaints of pain as well as the other factors detailed in the evaluations, the Veteran has been awarded a 10 percent rating for the left knee pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.  Hence, additional consideration of these factors to award the next higher 20 percent rating would essentially amount to pyramiding in violation of 38 C.F.R. § 4.14.  Moreover, even if the Board conceded that the Veteran's pain equated to an additional limitation of flexion and/or extension of several degrees, he would still need a significant loss of motion to warrant higher evaluations under either Diagnostic Code 5260 or 5261.  Despite the Veteran's assertions, clinical evaluation has not shown such a loss of motion to be present in this case.  Therefore, the Board finds that the Veteran's current left patella symptomatology does not equate to the criteria for a higher evaluation under Diagnostic Codes 5260 and/or 5261.  This is true throughout the period of time that his claim has been pending.  

The Board also finds that the medical evidence does not show that the Veteran experiences recurrent subluxation or lateral instability to warrant the assignment of a separate 10 percent rating under Diagnostic Code 5257.  VA examination and clinical records discussed above indicated that the ligaments were stable, there was no medial or collateral ligament laxity of the left knee; and anterior drawer sign, Lachman's, McMurray's were negative.  Thus, the Board finds that the clinical evidence is against finding that there is even slight recurrent subluxation or lateral instability to warrant a separate 10 percent rating under Diagnostic Code 5257.  

In reaching its decision, the Board has considered the Veteran's statements - including his reports of his knee giving way in a February 2011 medical record.  The Board finds that the Veteran is competent to report that he has pain and weakness, and to report incidents of giving way.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to provide an opinion requiring medical knowledge, such as attributing those symptoms to specific disability rating criteria or to attribute them to ligament instability.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, his assertion alone, in light of the contradictory clinical findings, cannot constitute competent medical evidence that his disability has increased in severity so as to warrant a higher or separate evaluation.  Here, the clinical evidence pertaining to the Veteran's left patella disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria - and the Board finds that the pain and functional impairment reported has been appropriately considered in assigning the 10 percent ratings in effect during the appeal period.  

Finally, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Alemany, supra; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim for a higher rating for a left patella disability is denied.  

Residuals of SFWs of the Left Knee and Thigh

Service connection for residuals of SFW of the left knee and both thigh was granted by the RO in the August 2008 rating decision giving rise to this appeal.  A noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 7802.  The Veteran contends that his disability is more disabling than currently evaluated.  He asserts that the shrapnel causes him pain.   It is noted that SFW residuals may also be evaluated under muscle injuries.  

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disability with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118. 

The Veteran's residuals of a shell fragment wound to the right thigh may also be rated under 38 C.F.R. § 4.73, Diagnostic Code 5313, covering injuries to Muscle Group XIII or Code 5314, covering injuries to Muscle Group XIV.  

Muscle Group XIII affects extension of the hip and flexion of the knee; outward and inward rotation of the flexed knee, acting with the rectus femoris and Sartorius of Muscle Group XIV, synchronizing simultaneous flexion of the hip and knee and extension of the hip and knee by belt-over pulley action at the knee joint.  It also includes the posterior thigh group, or hamstring complex of 2-joint muscles covering the Biceps femoris, semimembranous, and semitendinosus.  Disabilities resulting from injuries to Muscle Group XIII are classified as slight (rated as noncompensably disabling), moderate (rated as 10 percent disabling), moderately severe (rated as 30 percent disabling), and severe (rated as 40 percent disabling).  

Muscle Group XIV affects extension of the knee; simultaneous flexion of hip and flexion of knee; tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII in postural support of body; acting with hamstrings in synchronizing hip and knee.  It also includes the anterior thigh group, covering the Sartorius, rectus femoris, vastus exernus, vastus intermedius, vastus internus, and tensor vaginae femoris.  Disabilities resulting from injuries to Muscle Group XIV are classified as slight (rated as noncompensably disabling), moderate (rated as 10 percent disabling), moderately severe (rated as 30 percent disabling), and severe (rated as 40 percent disabling).  
A slight muscle disability is found where there has been a simple wound of the muscle without debridement or infection.  Clinical examination would disclose the absence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue would be present.  38 C.F.R. § 4.56.

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe muscle disability results from a through and through or deep penetrating wound due to high velocity missile, a large or multiple low velocity missiles, shattering bone fracture, or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts and intermuscular binding and scarring.  It is characterized by consistent cardinal signs and symptoms worse than those shown for moderately severe muscle injuries and, if present, evidence of inability to keep up with work requirements.  Findings include palpation showing loss of deep fascia, muscle substance, or soft flabby muscles, abnormal muscle swelling and hardening in contraction, and tests of strength, endurance, and coordinated movements showing severe impairment of function compared with the corresponding muscles of the sound side.  Other findings include, if present, X-rays showing minute multiple scattered foreign bodies, adhesion of a scar to one of the long bones or scapula with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measurable atrophy, and adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4) (2013).

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

STRs show that at the time the Veteran sustained the above reviewed left patellar fracture in an IED blast in June 2007, he also sustained superficial right lower extremity fragment wounds and first-degree burns of the left buttock and right palm.  The left lower extremity had been irrigated and debrided times two.  On physical examination there were several small incisions over the thigh that were all clean, dry, and intact.  X-ray studies showed one lateral fragment in the mid-thigh.  The majority of the STRs regarding this injury primarily relate to treatment of the left patellar fracture residuals.  

On VA examination in March 2008, it was noted that in June 2007 the Veteran sustained penetrating bilateral thigh wounds from with shrapnel.  Treatment consisted of cleansing of the wounds.  He was aware of metal in the back of his left thigh that was "working its way out."  He reported left leg weakness as compared to the right leg.  He experienced throbbing in the left thigh after a full day of being on his feet.  This lasted for approximately one hour and was treated by rest.  Examination showed two scars over the left lateral thigh measuring 6 cm by 4mm and 2 cm by .5 cm, with a 2mm depression.  There was a subcutaneous palpable fragment 10 mm in diameter felt in the posterior mid-thigh.  The diagnoses included multiple shrapnel scars of both knees and thighs and retained shrapnel fragments of both thighs.  

VA outpatient treatment records include a report of a March 2009 orthopedic consultation.  At that time, an X-ray study was reported to show a small radiopaque foreign body in the soft tissues anterior to the distal left femur.  

As previously noted, the Veteran failed to report for VA examinations scheduled for April 2012 and August 2013.  

The disability associated with the Veteran's SFW of the left thigh has been rated on the basis of superficial scarring.  The record shows that he has two scars measuring 6 cm by 4mm and 2 cm by .5 cm, with a 2mm depression.  The scars were said to be well-healed and non-tender.  There is no basis for a compensable rating on the basis of the scarring alone.  Nevertheless, the Veteran's SFW residuals may also be rated on the basis of muscle injury.  While additional information would be helpful to the Board in order to determine the extent of muscle injury, the state of the record is such that an injury of one of the muscle groups of the thigh, most likely Group XIII the posterior thigh group occurred.  (It is noted that disability of muscle group XIII and XIV are rated equally.)  The record shows that the Veteran has a retained metallic foreign body in the soft tissue of the left thigh, with weakness of the left leg as compared to the right.  Additionally, the Veteran has reported the left leg giving way on him in recent medical notes.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the disability is also productive of moderate muscle impairment, but no more.  In this regard, while there is evidence that the wounds were cleaned and irrigated, there is no evidence of debridement, prolonged infection or the explosive effects of a high velocity missile and no indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side to warrant the assignment of a rating in excess of 10 percent.  As such a 10 percent rating, but no higher, is warranted for residuals of a SFW of the left knee and thigh pursuant to Diagnostic Code 5313.   

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's left knee limitation of flexion directly corresponds to the schedular criteria for the 10 percent evaluation for limitation of knee flexion (Code 5260), which also incorporates various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Regarding the left leg SFW residuals with retained foreign body, this is productive of moderate impairment of muscle group XIII and directly corresponds to the schedular criteria for injury of that muscle group.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's disabilities and no referral for an extraschedular rating is required.  

Finally, the record shows that the Veteran is currently employed so the matter of entitlement to a total rating based on individual unemployability (TDIU) is not before the Board.  



ORDER

Service connection for bilateral hearing loss is denied.  

An initial increased rating in excess of 10 percent for postoperative changes of the left patella is denied.  

An initial 10 percent rating for multiple shell fragment wounds (SFW) of the left knee and thigh with retained shrapnel fragments is granted, subject to the regulations governing the payment of monetary benefits.  



____________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


